IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EX REL BARBARA BRYANT FOREIGN             : No. 109 EM 2017
TRUST,                                    :
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
CITY OF PHILADELPHIA ET AL,               :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the “Appellate Jurisdiction Petition

for Review/Relief” is DENIED.